                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:19-CV-168-BO

FRANK BUETT,                                  )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )                      ORDER
                                              )
                                              )
JILL & JOE BIDEN,                             )
                                              )
        Defendants.                           )


        This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert T. Numbers, II. [DE 4]. On May 20, 2019, Judge Numbers

recommended that plaintiff be permitted to proceed in forma pauperis and that his claims be

dismissed. Id. No objections to the M&R have been filed and the matter is ripe for review. For the

reasons that follow, the M&R [DE 4] is ADOPTED and plaintiffs complaint is DISMISSED as

frivolous.

                                         BACKGROUND

        In April 2019, plaintiff filed a pro se application to proceed in forma pauperis under 28

U.S.C. § 1915. [DE 1]. Plaintiff appears to allege that the former Vice President of the United

States, Joe Biden, and his wife are harassing plaintiff and following him around ill a bus with their

friends. Plaintiff further alleges that defendants are involved in an extensive conspiracy with

dozens of other individuals to persecute him. In May 2019, Judge Numbers entered the instant

, memorandum and recommendation (M&R), granting plaintiffs application to proceed in forma

pauperis and recommending that plaintiffs claims be dismissed as frivolous under 28 U.S.C. §

 1915(e)(2)(B). [DE 4]. Plaintiff did not timely file a response to the M&R.
                                          DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has
                                                                       I




reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the memorandum and recommendation is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Numbers [DE 4] is

ADOPTED and plaintiffs complaint is DISMISSED WITHOUT PREJUDICE.



SO ORDERED, this ~y of June, 2019.




                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
